DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 directed to a substrate processing apparatus in the reply filed on 04/29/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication 2014/0126980 of Wamura et al., hereinafter Wamura.
Regarding claim 1, Wamura teaches a substrate processing system (abstract) comprising: a first substrate processing chamber (one of chambers 5 Fig 2, such as one of chamber 5 attached to chamber 2A Fig 2 [0025]); a first substrate transfer chamber connected to the first substrate processing chamber (2A Fig 2 and [0025]); a second substrate processing chamber (a different one of chambers 5 Fig 2, such as one of chamber 5 attached to chamber 2B Fig 2 [0025]); a second substrate transfer chamber connected to the second substrate processing chamber (2B Fig 2 and [0025]); and a buffer chamber (3A Fig 2 and Fig 1 [0030]) connected between the first substrate transfer chamber and the second substrate transfer chamber (Fig 1 and [0030-0031]), the buffer chamber having at least one substrate holder (31 Fig 1 and [0034], substrate mounting table), wherein at least a part of the buffer chamber and at least one of the first substrate transfer chamber or the second substrate transfer chamber are vertically overlapped with each other (Fig 1, chamber 2A and 2B are both overlapped with buffer chamber 3A in the vertical, z, direction Fig 1).
Regarding claim 10, Wamura teaches a substrate transfer apparatus (Fig 1 and  [0031-0033]) comprising: a substrate transfer chamber (2A Fig 2 [0025]) connected to a substrate processing chamber (5 Fig 2 [0025]); and a buffer chamber (3A Fig 1,2 and [0030]) connected to the substrate transfer chamber (Fig 1 and [0030]), the buffer chamber also connectable to a different substrate transfer chamber (connected to transfer chamber 2B, Fig 1, 2 [0025]), the buffer chamber having at least one substrate holder (31 Fig 1 and [0034], substrate mounting table), wherein at least a part of the buffer chamber and the substrate transfer chamber are vertically overlapped with each other (Fig 1, chamber 2A and 2B are both overlapped with buffer chamber 3A in the vertical, z, direction Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wamura in view of US Patent Application Publication 2013/0202387 of Hiroki et al., hereinafter Hiroki.
Regarding claim 2, the combination remains as applied to claim 1 above. Wamura further teaches the first substrate transfer chamber (2A) has a first substrate 20transfer robot configured to transfer a substrate (21 Fig 1 taught as “transfer arms” [0022]), but fails to teach the first substrate transfer robot is movable between a first height and a second height different from the first height, and the first substrate transfer robot is configured to 25transfer a substrate between the first substrate transfer chamber and the first substrate processing chamber at the -29-first height and to transfer a substrate between the first substrate transfer chamber and the buffer chamber at the second height. In the same field of endeavor of a substrate processing apparatus with multiple chambers and a transfer module (abstract, Fig 3, [0001]), Hiroki teaches a first substrate transfer robot (58 11 [0120]) is movable between a first height and a second height different from the first height [0144] (z-movement mechanism), and the first substrate transfer robot is configured to 25transfer a substrate between the first substrate transfer chamber and the first substrate processing chamber at the -29-first height (height for loading a wafer into the  processing chamber via unlabeled gate in 30b [0109]) and to transfer a substrate between the first substrate transfer chamber and the buffer chamber at the second height (height for transfer to the upper load lock (buffer) chamber 29-1 or height for transfer to the lower load lock (buffer) chamber 29-2, note this represents one of two different heights which cannot both be the same as the height for loading the wafer into the process chamber) (Fig 11 and 12) [0144]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the apparatus and first transfer robot of Wamura to include the vertically stacked load lock (buffer) chamber of Hiroki and the vertically movable transfer robot of Hiroki because Hiroki taches the increase in load lock chambers and ability to load to them allows for increased processing compatibility [0155-0157]. The vertical stacking minimizes the horizontal spread (“footprint” or “space”) [0017] of the apparatus allowing for more apparatuses in the same processing facility. The increased number of load lock chambers increase how quickly  substrates may be processed because a substrate can be moved to or from the load lock (buffer) chamber while a second substrate is in a load-lock (buffer) chamber being evacuated.
Regarding claim 3, the combination remains as applied to claim 3. Wamura further teaches the second substrate transfer chamber (2B) has a second substrate 20transfer robot configured to transfer a substrate (21 Fig 1 taught as “transfer arms” [0022]) It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to also modify the second transfer to also have the vertically moveable robot and two stacked load lock chambers because Hiroki taches the increase in load lock chambers and ability to load to them allows for increased processing compatibility [0155-0157]. The vertical stacking minimizes the horizontal spread (“footprint” or “space”) [0017] of the apparatus allowing for more apparatuses in the same processing facility. The increased number of load lock chambers increase how quickly  substrates may be processed because a substrate can be moved to or from the load lock (buffer) chamber while a second substrate is in a load-lock (buffer) chamber being evacuated.
Regarding claim 4 and 5, Wamura further teaches the first substrate transfer chamber (2A Fig 3) has a first transfer port communicable with the first substrate processing chamber (shown not numbered for chamber 2A as a gate (box with X) between the transfer chamber 2A and processing chamber 5 in Fig 3, note the gates are labeled as G3 in transfer chamber 2C), the second substrate transfer chamber (2B Fig 3) has a second transfer port (shown not numbered for chamber 2B as a gate (box with X) between the transfer chamber 2B and processing chamber 5 in Fig 3, note the gates are labeled as G3 in transfer chamber 2C) communicable with the second substrate processing chamber (chamber 5 attached to transfer chamber 2B), and at least a part of the buffer chamber is disposed above or below at least one of the first transfer port or the second transfer port when viewed from a side (Fig 1and 2 shows part of 3A above transfer chambers 2A and 2B and above chambers 5 in Fig 2). Additionally, regarding the combination, when using the combination with the stacked load lock chamber, a portion will be above or below the transfer port because the transfer port is smaller than the height of the full wall (see opening shown in wall 30b Fig 11). Further this represents a mere rearrangement of parts to adjust the height position of the opening without modifying how the apparatus operates.
Regarding claim 6-7, the combination remains as applied to claims 4 and 5 above. In the combination, a part of the buffer chamber of Wamura (3A) is above the first transfer port or the second transfer port. Regarding the second height being higher than the first height, the combination including load-lock (buffer) chambers has an upper chamber which is in the higher half of the chamber wall (see 29-a in Fig 11 of Hiroki). Further the relative heights of the two openings represents a mere rearrangement of parts that does not modify how the apparatus of the combination is operated because Hiroki has taught the transfer robots have the ability to move vertically. 
Regarding claim 8-9, the combination remains as applied to claims 6 and 7 above. Wamura teaches the upper surface is on different planes. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus to move the opening (G1 Fig 1) of the chamber for lifting the substrate to the vertically moving transfer robot 42 to the top surface of the load lock (buffer) chamber because this minimizes the volume of the chamber which Hiroki teaches reduces the time for pressure switching [0121] which increasing processing speed. Further Hiroki teaches the upper surface of the load lock chamber (29-1) and the transfer chamber (30) being on one plane (Fig 7, 11). Therefore it would have been obvious to modify the apparatus of Wamura and Wamura in view of Hiroki to include the upper surfaces of the transfer chambers and the load lock (buffer) chamber to form the same plane because this is an art recognized alternative shape and positioning for the chambers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0003891 demonstrates a chamber (51) between two transfer chambers (331 and 61) having a common upper surface with the two transfer chambers (Fig 6). US 2021/0202283 demonstrates it is known to use an upper port for removing substrates vertically from a chamber (Fig 2A, see 115). US 2020/007537 teaches a vertically moveable transfer robot arm (Fig 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716